Title: Treasury Department Circular to the Commissioners of Loans, 11 January 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



(Circular)
Treasury DepartmentJanuary 11. 1791.
Sir
It has been stated to me that bills of the old emissions, expressed to have been issued in pursuance of an Act of Congress of 2d. July 1777, have been presented to the loan officers. As no such resolution of Congress appears on their Journals all bills of that description must be rejected by you as counterfeits.
I am, Sir,   Your obedt. servant
A Hamilton
